El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de un recurso de apelación interpuesto por el demandante Agustín Hernández Mena contra sentencia que dictó la Corte de Distrito de San Juan, Sección Segunda, en *802septiembre 28, 1920, declarando sin lugar la demanda inter-puesta contra William E. Mullenboff, William Ludwig Mul-lenboff y Francisco M. Cadilla, en cobro de dinero, por el fundamento de que los becbos en ella alegados no son sufi-cientes para determinar una causa de acción.
Los becbos alegados en la demanda que debemos aceptar como ciertos para la decisión del recurso son los siguientes:
Primero. Por escritura pública de 15 de enero de 1912 Julio Maisonet Eivera vendió a William E. Mullenboff una finca rústica que se describe en la demanda, cuya posesión -estaba inscrita a su favor en el registro de la propiedad, por precio de $2,000 de los cuales el comprador pagó al ven-dedor $1,000 reservando en su poder los $1,000 restantes, con la obligación de pagarlos al mismo vendedor tan pronto éste le entregase certificación debidamente inscrita en el re-gistro de la propiedad del auto de la Corte de Distrito de San Juan aprobando la información que dicbo Maisonet de-bía iniciar enseguida para acreditar el dominio de la finca a favor del comprador Mullenhoff, dentro de los seis meses siguientes al otorgamiento de la escritura mencionada.
Segundo. El comprador William E. Mullenboff inscribió su título de compraventa en el registro de la propiedad y en la inscripción se hizo constar la responsabilidad del pago de los $1,000 resto del precio de la venta, a favor de Julio Maisonet, como carga que pesaba sobre la finca, especificán-dose la obligación del comprador de reservar en su poder dichos $1,000 para pagarlos a Maisonet tan pronto éste le entregase la certificación inscrita del dominio de la finca a favor de Mullenboff.
Tercero. Por escritura de 17 de enero de 1912 William E. Mullenboff constituyó hipoteca voluntaria sobre la finca para asegurar un préstamo de $2,000 e intereses a favor de su padre William Ludwig Mullenboff, inscribiendo éste su derecho de hipoteca en el registro y mencionándose en la inscripción que la finca se bailaba afecta a la carga de los *803referidos $1,000 pendientes de pago cómo parte del precio de venta.
Cuarto. Posteriormente la mercantil “ Plaza Provision Company” entabló demanda contra William E. Mullenhoff ante la Corte Municipal de San Juan en cobro de $300, inte-reses- y costas; y condenado en rebeldía el demandado Mul-lenhoff al pago de la cantidad reclamada, fué embargada la finca y vendida en pública subasta el día 11 de febrero de 1913 por precio de $500 a Francisco M. Cadilla, a cuyo favor' otorgó el marshal de la corte escritura de venta que también fué inscrita en el registro, haciéndose constar en la inscrip-ción la carga mencionada.
Quinto. El abogado Manuel Moraza, siguiendo instruc-ciones de Julio Maisonet Rivera, inició a nombre de William E. Mullenhoff, en 17 de enero de 1912, ante la Corte de Dis-trito de San Juan, expediente ex-parte para justificar el do-minio de la finca a favor de William E. Mullenhoff y dicha corte por resolución de 29 de abril de 1912 desestimó la soli-citud, cuya resolución fué confirmada en grado de apelación por esta Corte Suprema por sentencia de 16 de abril de 1913 bajo el fundamento de ser insuficiente la prueba que" el pro-movente había aportado para justificar el dominio.
Sexto. Con motivo de la sentencia de esta Corte Suprema de 16 de abril de 1913, Julio Maisonet, representado por el abogado Manuel Moraza, practicó diligencias inmediatamente para promover de nuevo a nombre de William E. Mullenhoff el correspondiente expediente de dominio, subsanando la in-suficiencia de la prueba que antes había dejado de aportar; pero no le fué posible llevar a efecto, la promoción del nuevo expediente por el motivo de que William E. Mullenhoff le negó su autorización para ello, bajo pretexto de que la finca había pasado a ser propiedad de Francisco M. Cadilla, im-pidiendo así a Julio Maisonet cumplir el compromiso con-traído por escritura de 15 de enero de 1912 y cobrar a Mul-lenhoff los $1,000 que éste debía pagarle tan pronto le en-*804tregara la certificación de dominio de la finca debidamente inscrita en el registro de la propiedad.
Séptimo. Por escritnra de 27 de enero de 1920, Julio Mai-sonet transmitió a título de cesión a favor de Agustín Her-nández Mena el crédito de $1,000 que le estaba adeudando William E. Mullenhoff cediéndole también todos los derechos y acciones para recobrar dicho crédito, el cual no ha sido satisfecho total o parcialmente ni al eedente Julio Maisonet Rivera ni al cesionario Agustín Hernández Mena.
Octavo. El cesionario Agustín Hernández Mena con el fin de cumplir el compromiso contraído por Julio Maisonet con William E. Mullenhoff en la escritura de venta de la finca de 15 de enero de 1912 solicitó autorización por escrito me-diante cartas remitidas bajo pliego certificado al actual dueño de la finca Francisco M. Cadilla para iniciar a nombre de dicho Cadilla y justificar a su favor el dominio de la finca, haciéndole saber al propio tiempo que su silencio sería inter-pretado por el demandante como una negativa a conceder la autorización solicitada, y quedaría así cumplida en todas sus partes la condición estipulada para el pago de los $1,000 resto del precio de la finca, a cuyas cartas y solicitud jamás dió contestación Cadilla.
La demanda concluye con la súplica de que se condene a los demandados William E. Mullenhoff como deudor principal y a Francisco M. Cadilla como poseedor de la finca a pagar al demandante los $1,000 que se le adeudan con inte-reses legales y las costas y se declare asimismo en defecto de dicho pago que el demandante tiene derecho preferente sobre William Ludwig Mullenhoff y Francisco M. Cadilla para hacer efectiva en la finca su reclamación, pudiendo em-bargarla y ejecutarla.
La anterior demanda fué exeepcionada por el demandado Francisco M. Cadilla bajo el fundamento de que sus alega-ciones no determinan una causa de acción y celebrada la *805vista de la excepción el juez la sostuvo y dictó sentencia de-clarando sin lugar la demanda con las costas al demandante.
Consigna el juez en sn opinión como fundamentos de la sentencia:' (1) Qne tratándose como se trata de nna obli-gación a plazo o a día cierto y no de nna obligación con-dicional, la denda no es exigible por no haber entregado el vendedor Jnlio Maisonet Eivera al comprador William E. Mnllenhoff la certificación del título dominical de la finca inscrito en el régistro de la propiedad; (2) que siendo co-rrelativa la obligación del comprador de entregar al ven-dedor los $1,000 resto del precio de la finca con la obliga-ción del vendedor de entregar al comprador previamente la certificación del título dominical inscrito en el registro den-tro del término de seis meses desde que fué otorgada la es-critura de compraventa de 15 de enero de 1912 y no habiendo cumplido el vendedor con su obligación está impedido y tam-bién lo está su cesionario Agustín Hernández Mena para reclamar la suma adeudada.
Alega el apelante en apoyo del recurso que la corte co-metió error al calificar como calificó en su opinión de obli-gación a plazo y no de obligación condicional la que es objeto de la demanda y por haber dejado de tener por cumplida la condición para el pago de la cantidad adeudada cuando el obligado a ese pago había impedido voluntariamente al acreedor el cumplimiento de la condición negando su auto-rización para la instrucción del expediente de dominio.,
Según el artículo 1092, sección 2a., Capítulo III, Título I, Libro IY, del Código Civil Reformado, son obligaciones a plazo aquéllas para cuyo cumplimiento se ha señalado un día cierto, y sólo serán exigibles cuando el día llegue, en-tendiéndose por día cierto aquél que necesariamente ha de venir aunque se ignore cuando, pues si la incertidumbre con-siste en si ha de llegar o no el día, la obligación es condi-cional y se regirá por las reglas de la sección precedente.
En el presente caso la obligación de pagar el comprador *806al vendedor los $1,000, resto del precio de la venta de la finca rústica vendida, cuando el vendedor le entregara certi-ficación debidamente inscrita en el registro de la propiedad del auto de la Corte de Distrito de San Jnan aprobatorio de la información de dominio de la misma dentro de los seis meses siguientes al otorgamiento de la escritura de venta, no es una verdadera obligación a plazo pnes la aprobación judicial de la información de dominio y la entrega de la certifi-cación de dicho anto al comprador en el período de tiempo indicado no eran hechos ciertos qne necesariamente habían de venir sino hechos mny eventuales dependientes de que el juez impartiera su aprobación a la información con vista del resultado de las pruebas que se practicaran y del derecho aplicable al caso, estando subordinada su inscripción en el registro de la propiedad a la calificación del registrador. El promo vente y su abogado pudieron creer con la mejor buena fe que habían llenado todos los requisitos necesarios para obtener la aprobación del expediente de dominio y el juez sin embargo estimar lo contrario.
Siendo ello así, había incertidumbre en si había de llegar o nó el día para el cumplimiento de la obligación, y por tanto, ésta debe regirse por las reglas de la sección Ia. del capítulo, título y libro ya expresados del código.
Entre esas reglas está comprendida la del artículo 1086, que invoca el recurrente, preceptiva de que se tendrá por cumplida la condición cuando el obligado impidiere volunta-riamente su’cumplimiento; pero aunque el demandante alega haber solicitado autorización por escrito mediante cartas re-mitidas bajo pliego certificado al demandado Francisco M. Oadilla para iniciar a su nombre y justificar a su favor el dominio de la finca haciéndole saber - que su silencio sería interpretado por el demandante como una negativa a con-ceder la autorización y quedaría cumplida en todas sus par-tes la condición estipulada para el pago de los $1,000 sin que el demandado diera contestación a dichas cartas, no por *807ello es de aplicarse al demandado el precepto del artículo citado aún dada la presunción de que el demandado recibiera las cartas, pnes su silencio no implica qne aceptara los efec-tos que a ese silencio atribuye el demandante. Esos efectos no podían ser los que éste arbitrariamente fijara sino los que la ley estableciera, y no conocemos precepto legal alguno que sancione tales efectos.
Pero entre las reglas que gobiernan las obligaciones con-dicionales encontramos la comprendida en' el artículo 1082 del Código Civil que dice así:
“Art. 1082. — Cuando el cumplimiento de la condición dependa de la exclusiva voluntad del deudor, la obligación condicional será nula. Si dependiere de la suerte o de la voluntad de un tercero, la obligación surtirá todos sus efectos con arreglo a las disposiciones de este Código.”
Y comentando Manresa el artículo 1115 del Código Civil Español, cuyo texto es igual al 1082 del Código Civil Revi-sado, refiriéndose a casos en que el cumplimiento de la con-dición dependa en parte de la voluntad del acreedor y en parte de la voluntad de un tercero a quien no pueda com-pelerse para que tenga realización, se expresa en los siguien-tes términos:
“En tales casos, la jurisprudencia anterior al Código Civil tenía declarado que el acreedor habiendo realizado cuanto de él dependía, pudiera exigir el cumplimiento de las obligaciones. Este cumpli-miento, ficto, no real, expresamente no está admitido por el Código que se limita a declarar válidas tales condiciones y la obligación por ellas afectada; pero tampoco lo rechaza y en su silencio, y como doc-trina, puede en la jurisprudencia mantenerse su antiguo criterio.” Manresa, comentarios al Código Civil, Tomo 8, p. 122.
La jurisprudencia a que se refiere el ilustrado comenta-rista español la encontramos consignada en las sentencias del Tribunal' Supremo de España de 19 de noviembre de 1866 y 23 de febrero de 1871.
*808En la primera de diclias sentencias se consigna:
“Que si bien el demandante se impuso- en los contratos la obliga-ción de acreditar los trabajos con certificados del ingeniero-jefe de la línea, aquella obligación no dependía de su voluntad sino de la de un tercero a quien no podía compelerse por medio alguno, puesto que no estaba obligado-; y habiendo apreciado la Sala sentenciadora, según las pruebas practicadas que Cremades hizo cuanto estaba de su parte para cumplir lo convenido '* * iS la ejecutoria al im-poner a los recurrentes la obligación de cumplir lo convenido, sin perjuicio de los derechos que puedan hacer valer por consecuencia de la recepción definitiva de las obras, no ha infringido la ley del contrato, ni la Ia., tit. 1°., libro 10 de la Novísima Recopilación y 12, tit. 11., Partida 5a., que hablan de las obligaciones en general, ni las sentencias que se invocan de este Supremo Tribunal.”
T en la segunda, el mismo sabio( tribunal sostiene,-—
“Que cuando el cumplimiento de una condición no depende de la voluntad del obligado, sino de la de un tercero a quien no puede compelerse de modo algímo, si aquél ha hecho cuanto estaba de su parte, cumple con su obligación y tiene derecho a que el otro contra-tante cumpla con lo pactado, cuya doctrina es también la admitida por este Supremo Tribunal.”
En el presente caso, como liemos dicho antes, el cumpli-miento de la condición no dependía exclusivamente de la voluntad del acreedor sino de hechos ajenos al mismo. La escritura de venta se otorgó en 15 de enero de 1912 y en 17 del mismo mes inició el acreedor vendedor, Julio Maisonet Rivera, ante la Corte de Distrito de San Juan, expediente para justificar el dominio de la finca a favor del comprador; la información de dominio fué desestimada por resolución de 29 de abril de 1912 de la que apeló Maisonet Rivera, ha-biendo sido confirmada por esta Corte Suprema en sentencia de 16 de abril de 1913 cuando ya había vencido con exceso el término señalado para la entrega del certificado inscrito en el registro del auto aprobatorio del dominio; Maisonet Rivera practicó inmediatamente diligencias para subsanar la insuficiencia de la prueba, pero no consiguió su propósito por *809haberle negado William. E. Mullenhoff autorización para ha-cerlo, por haber pasado la finca a ser propiedad de Francisco M. Cadilla; y últimamente el demandante Agustín Hernán-dez Mena, cesionario de Julio Maisonet, por medio de cartas certificadas solicitó autorización de Cadilla para iniciar a nombre de éste y a su favor el expediente de dominio de la finca sin .que obtuviera contestación alguna.
La falta de cumplimiento de la condición impuesta al acreedor para el pago por el deudor del precio aplazado de la venta no ha dependido exclusivamente del acreedor Julio Maisonet Rivera ni de su cesionario, el hoy demandante, Agustín Hernández Mena, sino primeramente de la Corte de Distrito de San Juan y de esta Corte Suprema, que dene-garon la aprobación del expediente de dominio, y después de terceras personas, a saber: William E. Mullenhoff y Francisco M. Cadilla.
Ante esos hechos no puede someterse al acreedor a una especie de cláusula penal que no fué convenida en el contrato, privándole del derecho de cobrar un crédito que legítima-mente adquirió por escritura de 15 de enero de 1912, aunque afectado para su cobro por una condición cuyo cumplimiento no ha dependido de su exclusiva voluntad, y hacemos apli-cación de la jurisprudencia establecida por el Tribunal Supremo de España, que aunque es anterior al Código Civil, no está en contradicción con sus preceptos, sin perjuicio del derecho del comprador a ser reintegrado por el vendedor de los gastos que pueda causar la instrucción del expediente de dominio.
Es de revocarse la sentencia apelada y devolverse el caso a la corte de su origen para procedimientos no inconsistentes con la presente opinión.

Revocada la sentencia ajelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
*810Los Jueces Asociados Sres. del Toro y .Hutchison disin-tieron.